Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 2, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  156583(40)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 156583
                                                                    COA: 338845
                                                                    Wayne CC: 02-003223-FC
  KEVIN DESHAWN SYKES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 4,
  2019 order is considered. To clarify the Court’s prior order, the February 4, 2019 order
  granted the defendant’s request, in his second motion for miscellaneous relief, to add an
  issue to his application for leave to appeal. The order denied all other relief requested in
  the two motions filed by the defendant and denied the application for leave to appeal.
  The motion for reconsideration is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 2, 2019
         d0624
                                                                               Clerk